DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2021 has been entered.  Claims 1-20 remain pending.  Claims 11-16 remain withdrawn from consideration.  
 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Crosland on May 18, 2021.  The application has been amended as follows: 
Claims 11-16 were rejoined.

Reasons for Allowance
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-16, the prior art does not teach a fluid end assembly having all the limitations of claim 1, but more specifically comprising a plate fastened to the housing, the plate having a first plate bore axially aligned with the first housing bore and a second plate bore axially aligned with the second housing bore; a first removable valve cover at least partially disposed within the first housing bore and closing the first housing bore, and a second removable valve cover at least partially disposed within the second housing bore and closing the second housing bore; and a first retainer engaging the first plate bore and abutting the first removable valve cover such that the first removable valve cover is disposed between the first retainer and the first housing bore, and a second retainer engaging the second plate bore and abutting the second removable valve cover such that the second removable valve cover is disposed between the second retainer and the second housing bore.
With respect to claims 17-20, the prior art does not teach a fluid end assembly having all the limitations of claim 17, but more specifically comprising
a plate fastened to the housing, the plate having a plate bore axially aligned with the housing bore; a removable valve cover at least partially disposed within the housing bore and closing the housing bore; a retainer engaging the plate bore and abutting the removable valve cover such that the removable valve cover is disposed between the retainer and the housing bore; and a plurality of fasteners, each of the plurality of fasteners extending through the plate, the first axial end of the housing, and the second axial end of the housing to fasten the plate to the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.